11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


Selisa Harkey and Adrian Harkey,              * From the 358th District
                                                Court of Ector County,
                                                Trial Court No. D-134,928

Vs. No. 11-14-00050-CV                         * May 8, 2014

The Bank of New York Mellon Trust              * Per Curiam Memorandum Opinion
Company, N.A. et al.,                            (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed. The costs incurred by reason of this appeal are taxed against Selisa
Harkey and Adrian Harkey.